Name: 2003/877/EC,Euratom: Council Decision of 8 December 2003 on the accession of Canada to the Agreement establishing an International Science and Technology Centre between the United States of America, Japan, the Russian Federation and, acting as one Party, the European Atomic Energy Community and the European Economic Community
 Type: Decision
 Subject Matter: research and intellectual property;  technology and technical regulations;  America;  international affairs
 Date Published: 2003-12-16

 Avis juridique important|32003D08772003/877/EC,Euratom: Council Decision of 8 December 2003 on the accession of Canada to the Agreement establishing an International Science and Technology Centre between the United States of America, Japan, the Russian Federation and, acting as one Party, the European Atomic Energy Community and the European Economic Community Official Journal L 327 , 16/12/2003 P. 0033 - 0033Council Decisionof 8 December 2003on the accession of Canada to the Agreement establishing an International Science and Technology Centre between the United States of America, Japan, the Russian Federation and, acting as one Party, the European Atomic Energy Community and the European Economic Community(2003/877/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Treaty establishing the European Atomic Energy Community,Having regard to Council Regulation (EEC) No 3955/92 of 21 December 1992 concerning the conclusion, on behalf of the European Economic Community of an Agreement establishing an International Science and Technology Centre between the United States of America, Japan, the Russian Federation and, acting as one Party, the European Atomic Energy Community and the European Economic Community(1), and in particular Article 3(1), (3) and (4) thereof,Having regard to the communication from the Commission,Whereas:(1) The European Atomic Energy Community and the European Economic Community, acting as one Party (hereinafter "the Communities") concluded on 21 December 1992 the Agreement establishing between them and the United States of America, Japan and the Russian Federation an International Science and Technology Centre (hereinafter "the Agreement").(2) On 28 March 2003 Canada notified the Governing Board of the International Science and Technology Centre (hereinafter "the Board of the Centre") of its intention to become a party to the Agreement. In accordance with Article XIII of the Agreement, it is the responsibility of the Board of the Centre to approve this accession.(3) The Communities are represented on the Board of the Centre by the Presidency of the Council and by the Commission. The position of the Communities with regard to questions arising under Article XIII of the Agreement is adopted by the Council and expressed, as a general rule, by the Presidency,HAS DECIDED AS FOLLOWS:Article 1The accession of Canada to the Agreement establishing an International Science and Technology Centre between the United States of America, Japan, the Russian Federation and, acting as one Party, the European Atomic Energy Community and the European Economic Community, is hereby approved on behalf of the Communities.Article 2The Presidency of the Council shall express within the Board of the Centre the approval of the Communities to the accession of Canada to the Agreement.Done at Brussels, 8 December 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 409, 31.12.1992, p. 1.